Title: To George Washington from Lt. Col. Robert Ballard, 4 July 1779 [letter not found]
From: Ballard, Robert
To: Washington, George

Letter not found: from Lt. Col. Robert Ballard, 4 July 1779. GW wrote Ballard from West Point on 30 July: “I have duly received your letter of the 4th instant. Agreeable to your desire, I accept your resignation; but as it is customary and necessary that an officer who leaves the service should settle his public accounts, I am to request you will take the earliest opportunity of effecting a settlement of yours and will produce the proper certificates at Head Quarters” (Df, in Alexander Hamilton’s writing, DLC:GW; Varick transcript, DLC:GW).